Electronically Filed
                                                                       Supreme Court
                                                                       SCMF-12-0000538
                                                                       02-OCT-2017
                                                                       01:56 PM
                                NO. SCMF-12-0000538

                   SUPREME COURT OF THE STATE OF HAWAI#I



                               In the Matter of the
                    JULY 2017 EXAMINATION FOR ADMISSION
                     TO THE BAR OF THE STATE OF HAWAI#I



              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION


             The applicants listed below are hereby notified that each has passed the

July 2017 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Malia Iva Alexander                         Elyssa Rae-Ann Correia
Robyn Michelle Talosu Apisa-Matie           Laura Lynne Cushman
Sean Casey Aronson                          Jarrett Andrew Dempsey
Michael Ross Susumu Azuma                   Mark Justin Driessen
Julie Bachman                               John Everett Dubiel
Christine Angela Beck-Millan                Jenna Lynne Durr
Luke Peter Bellocchi                        Kim Marie Ebert
Elizabeth Suh Bowman                        Mario Kupono Sinclair Everett
Rachael Theresa Brant                       Amalia Louise Fenton
Derek James Brow                            Rachel Figueroa
Jeremy Jeffrey Kunimasa Butterfield         Anthony Kok Chun Fong
Adrian Franc Catalan                        Jesse Daniel Franklin-Murdock
Cassandra Leionaona Sui Yi Chang            Scott Leonard Frost
Andrew Liu Chen                             Stephanie Rae Frye
Keric Blaine On Chin                        Evan Satoji Fu
David Han Hua Ching                         Shinobu Kamil Garrigues-Pula
Jordan Aki Keoni Ching                      Ian Vince Kenji Garrod
Julianne La#ahia Chun                       Kari Elizabeth Gibson
Frank Leonard Cioffi, Jr.                   Gustavo Hector Gonzalez

                                          -1-
Taylor Wyatt Gray               Elyse Chizuko Nogami Oyama
Saisamoa Felizita Grey Price    Kimberly Phyllis Pafundi
Sianha Michael Gualano          Rosalyn Gamban Payen
Sara Katherine Haley            Letani George Peltier
Karen Louise Hammer             Marion Percell
Taiki Noah Hayakawa             Trevor Shipley Potts
Erin Rosemary Henschel          William Howard Pryor
Brittany Thatcher Heyd          Melanie Robinol Ragamat
Sachi Emma Hiatt                Joel Eli Rappoport
Lilia Nikolaevna Hrekul         Erik Andrew Rask
Brooke Holliday Hunter          Daniel Matthew Rempala
David Akio Imanaka              Brett Alan Ritter
Mark Lee Ishmael                Benjamin Scott Rose
Sabrina Midori Kawana           Christopher Lee Salmon
Krisna Kay                      Alexander Charles Schulz
Jai William Keep-Barnes         Linnea Gilman Schuster
Aadel Khandaker                 Stephanie Michelle Ribeiro Segovia
Nina Aiko Kawewehionalani Ki    Alyssa Nicole Emiko Simbahon
Andrew Ines Kim                 Rochelle Aiko Valdez Sugawa
Christopher Jihun Kim           Chase Satoshi Lewis Suzumoto
Michelle Youngchoo Kim          Lisa Katherine Swartzfager
Kamalolookalani Kamaliiekolu    Elizabeth Leslie Sweeney
    Koanui-Kong                 Matthew Alan Sylva
Travis Yugoro Kuwahara          Carlos Makoto Taitano
Daria Khalyavina Lagmay         Michelle Hana Takahashi
Katherine Nguyen Lau            Cameron Noboru Takamura
Jonathan Mun Fai Loo            Todd Hisato Tashima
Mariana Löwy-Gerstmar           Napoleon Laurence David Taylor
Daniel Kai Kiyoshi Luke         Jaime Heather Chizu Tokioka
Evan Christopher Lum            Tina Miwako Tsuchiyama
Justin Michael Luney            Ross Renzo Kawika Uehara-Tilton
Jacqueline Rose Ma#ele          Sara Brooke Vargas
Natalia Maharaj                 Nathan Frederick Wade
Chelsea Chizuko Maja            Dallas Haynes Hoomaikaiana
Christopher John Martens            Kiyoshi Walker
Darene Kayo Matsuoka            Jesse Nainoa Watson
Adam David McClay               Dylan Thomas Weber
Thomas James Michener           Stephen Lee Weber
Meredith Gillan Miller          Jasmine Nicole Yin Wun Wong
Stephen Reid Millwood           Kourtney Hi#ilani Lai Ming Wong
Michael Furugen Minkin          Matthew Kaichi Wong
Joseph Clyde Mobbley            Jaymie Kikue Yamamoto
Anne Michele Murphy             Aaron Gen Sen Yee
Michele Natsuko Nakata          Ivy Pei Shang Yeung
Sarah Malia Nishioka            Travis Anthony Yu
Diana Kalani Ohrt               Jiayan Zhou
Jeffrey Michael Keoni Oka



                               -2-
       Each applicant is reminded that, until he or she has met all other requirements as

set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme

Court of the State of Hawai#i, that applicant may not engage in the practice of law in this

jurisdiction.

                DATED: Honolulu, Hawai#i, October 2, 2017.

                                   BOARD OF EXAMINERS

                                   By:    /s/ Rochelle R.T. Kaui
                                          Its Secretary




                                            -3-